CLOPTON, J.
The note upon which the action is founded, was in the possession of Bulger & Wynn, as attorneys of plaintiff, for collection. They were authorized to receive partial payment; and there can be no question, that the receipt given by W ynn to Harwell, the principal, is prima facie evidence of payment on the note of the amount specified in the receipt. At the time the payment was made, the note had not matured. Interest was allowed on the payment to the time of maturity, and the sum paid was received in satisfaction of the entire note. While an attorney may receive partial payments, and bind his client, he is not authorized by his retainer and general employment to compromise a claim in his hands for collection, which is not in litigation and undisputed, or to discharge the debtor except upon actual payment of the full amount of the claim. Neither the justness nor the amount of the claim was disputed. It was released and discharged by the debtor paying, and the attorney accepting, without special authority, a less sum than the full amount. The difference between the sum paid and the amount of the note is immaterial; its smallness does not affect the principle.- — Robinson v. Murphy, 69 Ala. 543.
The charge requested by plaintiff should have been given.
Reversed and remanded.